DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/11/2022 has been entered. Applicant has amended claims 1, 8, 15, and 16. No new claims have been added. Applicant has cancelled claims 5 and 6. Claims 1-4 and 7-18 are currently pending in the instant application. Applicant’s amendments have overcome each and every claim and specification objection previously set forth in the Non-Final Office Action mailed 12/07/2021.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 02/11/2022, with respect to the rejection(s) of claim(s) 1,7, 9, and 11 under 35 U.S.C. 102(a)(1) and claims 2-6, 8, 10, 12-14, and 15-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 1.
	The examiner notes that Lin (U.S.2014/0210976) teaches the amended limitation seen in claim 1. Lin teaches of a camera (60), a case (20), and a holder (31). The holder of Lin has two case parts (see Fig. 4) that lock to an outer wall surface of the case.

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is similarly objected by virtue of its dependency on claim 15.
Claim 18 is similarly objected by virtue of its dependency on claim 16.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or otherwise render obvious the invention of dependent claim 15 comprising inter alia a method of manufacturing the endoscope according to claim 1, comprising: a joining step of joining the case and the holder to each other, wherein in the joining step, the case and the holder are joined to each other in a state where a pin is inserted through the opening part of the case and a hole part of the holder and one opening surface of the opening part of the case abuts against an end surface of the holder, and the pin is pulled out after the holder and the case are joined to each other.
	Haraguchi discloses a method of manufacturing the endoscope comprising: a joining step of joining the case and the holder to each other (Fig. 2- optical member holder 16 & rear cover 18). However, Haraguchi does not teach wherein in the joining step, the case and the holder are joined to each other in a state where a pin is inserted through the opening part of the case and a hole part of the holder and one opening surface of the opening part of the case abuts against an end surface of the holder, and the pin is pulled out after the holder and the case are joined to each other. Therefore, Haraguchi does not meet all of the limitations of the currently pending claim.
	Kitano discloses a method of manufacturing the endoscope wherein in the joining step, the case (Fig. 3 - housing 13) and the holder (Fig. 3 - second lens moving frame 27) are joined to each other in a state where a pin is inserted through the opening part of the case and a hole part of the holder (Fig. 3 - cam shaft 25). However, Haraguchi does not teach where a pin is inserted through the opening part of the case and a hole part of the holder and one opening surface of the opening part of the case abuts against an end surface of the holder, and the pin is pulled out after the holder and the case are joined to each other. Therefore, Kitano does not meet all of the limitations of the currently pending claim.
	Additionally Kitano(328) discloses a method of manufacturing the endoscope wherein in the joining step, the case (Fig. 3 - housing 13) and the holder (Fig. 3 - second lens moving frame 27) are joined to each other in a state where a pin is inserted through the opening part of the case and a hole part of the holder (Fig. 3 - cam shaft 25). However, Kitano(328) does not teach the pin is pulled out after the holder and the case are joined to each other. Therefore, Kitano(328) does not meet all of the limitations of the currently pending claim.
Dependent claim 16 recites analogous language and is allowable under the same rationale as set forth above with respect to claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP2015047249A to Haraguchi et al. (hereinafter “Haraguchi”) in view of U.S. Publication No. 2014/0210976 to Lin.
Regarding claim 1, Haraguchi discloses in Fig. 1 an endoscope (Fig. 1- endoscope 2) comprising: 
	an imaging element (Fig. 3-image sensor 17); 
	a lens assembly (Fig. 3- optical lenses L1 to L3) that forms an optical image on an image reception surface of the imaging element (Fig. 3-light receiving surface 17a); 
	a cable that is connected to a connecting terminal provided on a surface opposite to the image reception surface of the imaging element (Fig. 3-transmission cable 13 & see examiner’s annotated Fig. 3); 
	a case that protects a joined part between the connecting terminal of the imaging element and the cable (Fig. 3 -  rear cover 18); and 
	a holder that holds the lens assembly and is joined to the case (Fig, 3-optical member holder 16), 
	wherein the case has an opening part that penetrates in an arrangement direction of the imaging element and the cable (Fig. 2- notch 84), and is disposed such that an opening surface of the opening part of the case on the imaging element side is in contact with an end surface of the holder (see examiner’s annotated Fig. 3), and 
	wherein the imaging element is disposed such that a lateral surface of the imaging element abuts against at least one of inner wall surfaces of the opening part of the case (Fig. 3; see examiner’s annotated Fig. 3) and the image reception surface abuts against the end surface of the holder (Fig. 3-end face 25a; see [0044]).

    PNG
    media_image1.png
    620
    900
    media_image1.png
    Greyscale

Haraguchi does not expressly teach wherein the holder has at least one claw part to be locked to an outer wall surface of the case.
However, Lin teaches of an analogous endoscopic device including an imaging element (Fig. 4- camera 60), a lens assembly that forms an optical image on an image reception surface of the imaging element (Fig. 4- lens 61); a case (Fig. 4- base mounting frame 20); and a holder (Fig. 4- mounting portion 31) that holds the lens assembly and is joined to the case (Figs. 4 and 5), and wherein the holder has at least one claw part to be locked to an outer wall surface of the case (see examiner’s annotated Fig. 4).

    PNG
    media_image2.png
    557
    646
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Haraguchi to utilize at least one claw part to be locked to an outer wall surface of the case, as taught by Lin. It would have been advantageous to make the combination in order to improve ease and efficiency of assembly (see [0036] of Lin).
The modified device of Haraguchi in view of Lin will hereinafter be referred to as modified Haraguchi.
Regarding claim 7, modified Haraguchi teaches the endoscope according to claim 1, and Haraguchi further discloses wherein the holder has a hole part that penetrates in the arrangement direction of the imaging element and the cable and holds the lens assembly (Fig. 2- holder main body 25).
Regarding claim 9, modified Haraguchi teaches the endoscope according to claim 7, and Haraguchi further discloses further comprising: a cylindrical pipe-like member into which the cable is to be inserted (Fig. 2 - transmission cable 13), wherein the pipe-like member is disposed within the opening part of the case (Fig. 2), and wherein a central axis of a circle inscribed on a cross-sectional shape of the opening part of the case at a disposition position of the pipe-like member, a central axis of an external diameter of the pipe-like member, and a central axis of the hole part of the holder coincide with each other (Fig. 2-optical axis LC).
Regarding claim 11, modified Haraguchi teaches the endoscope according to claim 9, and Haraguchi further discloses wherein a diameter of the circle inscribed on the cross-sectional shape of the opening part of the case at the disposition position of the pipe-like member and the external diameter of the pipe-like member coincide with each other (Fig. 2- notch 84 and transmission cable 13).

Claims 2-4, 8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP2015047249A to Haraguchi et al. (hereinafter “Haraguchi”) in view of U.S. Publication No. 2014/0210976 to Lin and in further view of U.S. Publication No. 2017/0108691 to Kitano. 
Regarding claim 2, modified Haraguchi teaches the endoscope according to claim 1, but neither Haraguchi nor Lin expressly teach wherein the lateral surface of the imaging element abuts against two adjacent inner wall surfaces of the opening part of the case.
However, Kitano teaches of an analogous endoscopic device wherein the lateral surface of the imaging element (Fig. 2- image sensor 21) abuts against two adjacent inner wall surfaces of the opening part of the case (Figs 2 and 4- cover portion 34; see [0067]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case of modified Haraguchi to include the lateral surface of the imaging element abutting against two adjacent inner wall surfaces of the opening part of the case, as taught by Kitano. It would have been advantageous to make the combination in order to cover and protect the circuit board ([0066] of Kitano).
Regarding claim 3, modified Haraguchi teaches the endoscope according to claim 1, ut neither Haraguchi nor Lin expressly teach wherein the lateral surface of the imaging element abuts against two facing inner wall surfaces, and one inner wall surface adjacent to the two facing inner wall surfaces of the opening part of the case.
However, Kitano teaches of an analogous endoscopic device wherein the lateral surface of the imaging element abuts against two facing inner wall surfaces (Fig. 2- side walls 35; see [0067]), and one inner wall surface adjacent to the two facing inner wall surfaces of the opening part of the case (Fig. 2- ceiling wall 36)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case of modified Haraguchi to include the lateral surface of the imaging element abutting against two facing inner wall surfaces and one inner wall surface adjacent to the two facing inner wall surfaces of the opening part of the case, as taught by Kitano. It would have been advantageous to make the combination in order to cover and protect the circuit board ([0066] of Kitano).
Regarding claim 4, modified Haraguchi teaches the endoscope according to claim 2, ut neither Haraguchi nor Lin expressly teach wherein the lateral surface of the imaging element abuts against two facing inner wall surfaces, and one inner wall surface adjacent to the two facing inner wall surfaces of the opening part of the case.
However, Kitano teaches of an analogous endoscopic device wherein the lateral surface of the imaging element abuts against two facing inner wall surfaces (Fig. 2- side walls 35; see [0067]), and one inner wall surface adjacent to the two facing inner wall surfaces of the opening part of the case (Fig. 2- ceiling wall 36).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case of modified Haraguchi so that the lateral surface of the imaging element abuts against two facing inner wall surfaces, and one inner wall surface adjacent to the two facing inner wall surfaces of the opening part of the case, as taught by Kitano. It would have been advantageous to make the combination in order to cover and protect the circuit board ([0066] of Kitano).
Regarding claim 8, modified Haraguchi, as modified by Kitano, teaches the endoscope according to claim 4, and Haraguchi further discloses wherein the holder has a hole part that penetrates in the arrangement direction of the imaging element and the cable and holds the lens assembly (Fig. 2 - lens mounting hole 31).
Regarding claim 10, modified Haraguchi, as modified by Kitano, teaches the endoscope according to claim 8, and Haraguchi further discloses further comprising: a cylindrical pipe-like member into which the cable is to be inserted (Fig. 2 - transmission cable 13), wherein the pipe-like member is disposed within the opening part of the case (Fig. 2), and wherein a central axis of a circle inscribed on a cross-sectional shape of the opening part of the case at a disposition position of the pipe-like member, a central axis of an external diameter of the pipe-like member, and a central axis of the hole part of the holder coincide with each other (Fig. 2-optical axis LC).
Regarding claim 12, modified Haraguchi, as modified by Kitano, teaches the endoscope according to claim 10, and Haraguchi further discloses wherein a diameter of the circle inscribed on the cross-sectional shape of the opening part of the case at the disposition position of the pipe-like member and the external diameter of the pipe-like member coincide with each other (Fig. 2- notch 84 and transmission cable 13).
Regarding claim 13, modified Haraguchi teaches the endoscope according to claim 1, but neither Haraguchi nor Lin expressly teach wherein the cross-sectional shape of the opening part of the case at the disposition position of the imaging element is a rectangular shape.
However, Kitano teaches of an analogous endoscopic device wherein the cross-sectional shape of the opening part of the case at the disposition position of the imaging element is a rectangular shape (Fig. 2 - cover portion 34).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case of modified Haraguchi to have a rectangular shaped cross-sectional shape of the opening part, as taught by Kitano. It would have been advantageous to make the combination in order to cover and protect the circuit board ([0066] of Kitano).
Regarding claim 14, modified Haraguchi teaches the endoscope according to claim 12, but neither Haraguchi nor Lin expressly teach wherein the cross-sectional shape of the opening part of the case at the disposition position of the imaging element is a rectangular shape.
However, Kitano teaches of an analogous endoscopic device wherein the cross-sectional shape of the opening part of the case at the disposition position of the imaging element is a rectangular shape (Fig. 2 - cover portion 34).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the case of modified Haraguchi to have a rectangular shaped cross-sectional shape of the opening part, as taught by Kitano. It would have been advantageous to make the combination in order to cover and protect the circuit board ([0066] of Kitano).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795